UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2011 Date of Reporting Period: 09/30/2011 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 09/30/2011 Yield to Amortized Principal Maturity Maturity Cost Amount Date (Note 1 (b)) (Note 1 (a)) 0 COMMERCIAL PAPER 89.12% $ 500,000 Barclays U.S. Funding Corp. 10/03/2011 0.08 % $ 1,250,000 Barclays U.S. Funding Corp. 10/03/2011 0.10 % 1,250,000 280,000 Philip Morris International Inc. 10/03/2011 0.06 % 280,000 475,000 Reckitt Benckiser Treasury Services plc 10/03/2011 0.15 % 475,000 750,000 American Honda Finance Corporation 10/04/2011 0.16 % 749,997 1,850,000 Barclays U.S. Funding Corp. 10/04/2011 0.10 % 1,849,995 450,000 Coca-Cola Company (The) 10/05/2011 0.16 % 449,996 1,000,000 Prudential Funding, LLC 10/05/2011 0.12 % 999,993 1,000,000 Prudential plc 10/05/2011 0.20 % 999,989 750,000 Sherwin-Williams Company (The) 10/05/2011 0.18 % 749,993 850,000 American Express Credit Corporation 10/06/2011 0.05 % 849,996 700,000 Nestle Finance International Ltd. 10/06/2011 0.10 % 699,994 1,250,000 Sigma-Aldrich Corporation 10/06/2011 0.04 % 1,249,996 600,000 Toyota Credit de Puerto Rico Corporation 10/06/2011 0.08 % 599,996 1,700,000 ConocoPhillips Qatar Funding Ltd. 10/07/2011 0.15 % 1,699,972 550,000 Danaher Corporation 10/07/2011 0.13 % 549,992 130,000 Nordea North America Inc. 10/07/2011 0.22 % 129,997 950,000 Prudential Funding, LLC 10/07/2011 0.10 % 949,989 1,000,000 Toyota Motor Credit Corporation 10/07/2011 0.21 % 999,977 1,435,000 American Express Credit Corporation 10/11/2011 0.07 % 1,434,978 1,000,000 Novartis Finance Corporation 10/11/2011 0.12 % 999,973 1,375,000 Novartis Securities Investment Ltd. 10/11/2011 0.11 % 1,374,966 1,000,000 Toyota Motor Credit Corporation 10/11/2011 0.21 % 999,953 500,000 Nordea North America Inc. 10/12/2011 0.16 % 499,980 1,000,000 Sherwin-Williams Company (The) 10/12/2011 0.20 % 999,950 2,000,000 Wisconsin Gas Company 10/12/2011 0.20 % 1,999,900 875,000 Nestle Capital Corporation 10/14/2011 0.25 % 874,933 250,000 Nestle Capital Corporation 10/14/2011 0.25 % 249,981 1,250,000 Nestle Capital Corporation 10/14/2011 0.26 % 1,249,901 500,000 Nestle Capital Corporation 10/14/2011 0.26 % 499,960 600,000 John Deere Credit Limited 10/18/2011 0.15 % 599,963 1,450,000 American Express Credit Corporation 10/19/2011 0.10 % 1,449,936 250,000 Nordea North America Inc. 10/19/2011 0.14 % 249,984 750,000 American Honda Finance Corporation 10/20/2011 0.16 % 749,943 1,525,inance Corporation 10/20/2011 0.18 % 1,524,870 810,000 John Deere Credit Inc. 10/21/2011 0.12 % 809,951 1,000,000 Toyota Credit de Puerto Rico Corporation 10/24/2011 0.10 % 999,942 125,000 Toyota Motor Credit Corporation 10/28/2011 0.22 % 124,981 1,500,inance Corporation 11/01/2011 0.19 % 1,499,770 800,000 Bank of Nova Scotia New York Agency (The) 11/02/2011 0.10 % 799,933 1,750,000 Sherwin-Williams Company (The) 11/02/2011 0.20 % 1,749,708 1,000,000 Nordea North America Inc. 11/03/2011 0.25 % 999,785 250,000 Nordea North America Inc. 11/03/2011 0.26 % 249,944 1,500,000 Westpac Banking Corporation 11/04/2011 0.28 % 1,499,627 1,175,000 E.I. du Pont de Nemours and Company 11/07/2011 0.12 % 1,174,863 1,700,000 Prudential Funding, LLC 11/07/2011 0.19 % 1,699,686 350,000 Novartis Securities Investment Ltd. 11/18/2011 0.11 % 349,951 1,000,000 Reckitt Benckiser Treasury Services plc 11/18/2011 0.44 % 999,451 1,500,000 Reckitt Benckiser Treasury Services plc 11/23/2011 0.36 % 1,499,256 250,000 Nordea North America Inc. 11/28/2011 0.30 % 249,883 1,000,000 Nordea North America Inc. 11/28/2011 0.30 % 999,533 480,000 Bank of Nova Scotia New York Agency (The) 11/29 /2011 0.20 % 479,848 675,000 E.I. du Pont de Nemours and Company 12/01/2011 0.17 % 674,812 1,250,000 E.I. du Pont de Nemours and Company 12/01/2011 0.17 % 1,249,652 800,000 Proctor & Gamble Company (The) 12/09/2011 0.14 % 799,792 1,425,000 Procter & Gamble Company (The) 12/12/2011 0.15 % 1,424,584 1,100,000 Westpac Securities NZ Limited 12/12/2011 0.28 % 1,099,401 1,750,000 Conoco Phillips Qatar Funding Ltd. 12/23/2011 0.30 % 1,748,819 1,500,000 Bank of Nova Scotia New York Agency (The) 12/27 /2011 0.27 % 1,499,044 745,000 General Electric Company 12/27/2011 0.14 % 744,754 2,500,000 General Electric Company 12/28/2011 0.14 % 2,499,164 1,000,000 Westpac Securities NZ Limited 12/28/2011 0.30 % 999,283 1,100,000 Prudential plc 12/29/2011 0.40 % 1,098,937 1,500,000 Prudential plc 01/04/2012 0.46 % 1,498,256 650,000 Reckitt Benckiser Treasury Services plc 01/04/2012 0.36 % 649,412 1,350,000 Coca-Cola Company (The) 03/01/2012 0.20 % 1,348,875 1,750,000 Coca-Cola Company (The) 03/02/2012 0.21 % 1,748,459 - TOTAL COMMERCIAL PAPER 67,063,399 U.S. GOVERNMENT AND Agency Securities 10.31% 1,500,000 U.S. Treasury Note 10/31/2011 0.30 % 1,500,849 4,250,000 U.S. Treasury Note 11/15/2011 0.32 % 4,257,414 2,000,000 U.S. Treasury Bill 02/02/2012 0.14 % 1,999,051 TOTAL U.S. GOVERNMENT AND AGENCY SECURITIES 7,757,314 VARIABLE RATE SECURITY 0.54% 407,395 American Family Financial Services, Inc.(1) 10/01/2011 0.10 % 407,395 TOTAL SECURITY HOLDINGS - 99.97% 75,228,108 - OTHER ASSETS, NET OF LIABILITIES - 0.03% 23,803 Page 1 TOTAL NET ASSETS $ (1) Subject to a demand feature as defined by the Securities and Exchange Commission. % OF NET ASSETS As of September 30, 2011, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Level 1 - None $ - Level 2 - Commercial Paper 67,063,399 U.S. Government and Agency Securities 7,757,314 Variable Rate Security 407,395 Level 3 - Significant Unobservable Inputs - Total $ Page 2 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 11/07/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 11/07/2011 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/07/2011
